Determination of respondent New York State Racing and Wagering Board, dated July 26, 2005, which, after an evidentiary hearing, refused to issue petitioner a track management license, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of Supreme Court, New York County [Kibbie F. Payne, J.], entered June 26, 2006) dismissed, without costs.
In this article 78 proceeding, which was properly transferred to this Court pursuant to CPLR 7804 (g), the determination of respondent to refuse to grant petitioner a track management license is supported by substantial evidence, including several misstatements contained in petitioner’s financial disclosure. Requiring prospective track managers to demonstrate the accurate keeping of records is justified in the sport of horse racing on which betting is legal and where there is potential for illegality, and petitioner’s failure to so demonstrate was a sound reason for determining that he lacks the experience, character and
*339general fitness such that his participation in “harness racing or related activities would, be inconsistent with the public interest, convenience or necessity or with the best interests of racing generally” (Racing, Pari-Mutuel Wagering and Breeding Law § 309 [2] [e] [ii]; Bonacorsa v Van Lindt, 129 AD2d 518, 520 [1987], affd 71 NY2d 605 [1988]). Additionally, the findings of the hearing officer that petitioner deliberately misrepresented certain of his financial holdings, are entitled to considerable deference, and lend further support to the determination. Petitioner’s arguments that he was the victim of selective enforcement, or that respondent demonstrated an inherent bias towards him, are not supported by the evidence. Nor do we find the refusal to issue petitioner a permanent track management license to be shocking to our sense of fairness. Concur—Andrias, J.P., Sullivan, Catterson, McGuire and Malone, JJ.